Citation Nr: 0008957	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  96-35 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a respiratory 
disorder on a direct basis.

2.  Entitlement to service connection for a respiratory 
disorder as a disability due to undiagnosed illness.

3.  Entitlement to service connection for a digestive 
disorder on a direct basis.

4.  Entitlement to service connection for a digestive 
disorder as a disability due to undiagnosed illness.

5.  Entitlement to service connection for a musculoskeletal 
disorder and/or a connective tissue disorder (other than a 
right ankle or right foot disorder) on a direct basis.

6.  Entitlement to service connection for a musculoskeletal 
disorder and/or a connective tissue disorder as a disability 
due to undiagnosed illness.

7.  Entitlement to service connection for a skin rash (other 
than cysts) on a direct basis.

8.  Entitlement to service connection for a skin rash as a 
disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision rendered by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claims. 

In March 1998 and November 1999, the Board remanded this case 
to the RO for additional development.  The requested 
development has been completed to the extent possible.  The 
Board now proceeds with its review of the claims.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
respiratory, digestive or musculoskeletal/connective tissue 
disorders.

2.  No medical evidence has been presented or secured to 
render plausible a claim that any current skin disorder is 
the result of a disease or injury incurred in service.

3.  Adnexal lesions beneath both eyes is a clinically 
recognized diagnosis.  

4.   There is no competent medical evidence of a nexus 
between any chronic disabilities manifested by respiratory, 
digestive or musculoskeletal/connective tissue problems and 
an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  The claims for service connection for respiratory, 
digestive, musculoskeletal and/or a connective tissue (other 
than a right ankle or right foot disorder), and skin (other 
than cysts) disorders on a direct basis are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claims for service connection for respiratory, 
digestive, musculoskeletal and/or a connective tissue, and 
skin disorders as disabilities due to undiagnosed illness are 
not well grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service personnel records show that he served 
in the Southwest Asian (SWA) theater of operations during the 
Persian Gulf War.  He was awarded the Combat Action Ribbon.

Service medical records disclose that in February and July 
1990, the veteran was diagnosed as having an upper 
respiratory infection.  He was exposed to smoke from the 
burning oil wells in Kuwait from February to April 1991, but 
reported no symptoms during exposure.  In August 1991, he was 
treated for a virus syndrome.  He was also treated for a soft 
tissue injury to the bottom of his right foot in December 
1992 (with negative x-rays) and a rash of unknown etiology on 
his penis and bottom lip in April 1993.  

On report of medical history in July 1993, the veteran had no 
complaints.  On separation examination in October 1993, he 
complained of right ankle strain and trapezius pain with 
marching with his pack.  He stated that he was exposed to oil 
smoke in Southwest Asia.  Physical examination was normal, 
including of the upper and lower extremities, feet, 
spine/other musculoskeletal, skin, abdomen/viscera, and lungs 
and chest.  The examiner diagnosed right ankle strain, 
recurrent; bilateral patellar femoral syndrome of the knees; 
and metatarsalgia of the right foot, not currently disabling. 

Following his separation from service, in April 1994 the 
veteran claimed entitlement tot service connection for, inter 
alia, respiratory illness, digestive system disorders, 
musculoskeletal and connective tissue disorders, and a skin 
rash. 

On VA PTSD examination in May 1994, the veteran complained of 
occasional cervical and shoulder pain, especially with 
driving, and right foot strain.  He recalled being exposed to 
smoke from oil wells and discomfort and cervical pain.

On VA general medical examination in May 1994, the veteran 
identified treatment in service for painful shoulders, his 
right great toe and right ankle, and bronchitis; but did not 
aver any current difficulties with these areas other than 
that his ankle hurt when he played basketball.  His skin was 
clear of dermatic conditions and fungus.  The lungs were 
clear to auscultation and percussion.  There were no abnormal 
abdominal signs.  The examiner diagnosed essentially good 
health and old sprain of the right ankle.  Chest x-ray was 
normal in May 1994.  The veteran had a skin reaction to a 
tuberculosis test.

The record also contains outpatient treatment records from 
the Miami VA Medical Center (VAMC) for the period from May 
1994 to May 1995.  These records contain only one treatment 
notation on August 1994 wherein the veteran was noted to be a 
normal patient with good physical condition.  The veteran has 
not asserted that he has received any recent treatment from 
either the VA or private physicians.

In accordance with the Board's March 1998 remand, the veteran 
was notified in April 1998 that he was being scheduled for VA 
examinations and that it was his responsibility to appear for 
examination.  However, the veteran failed to report for VA 
respiratory and digestive examinations in 1998.

Upon VA skin examination in April 1998, the veteran reported 
problems with cysts on his face during active service.  He 
reported no trouble with cysts since 1994 or 1995.  He denied 
any other skin problems.  On examination, his skin was clear 
with no evidence of cysts or acne.  He had some minor adnexal 
tumors beneath his eyes.  The examiner diagnosed cysts by 
history, no evidence of cysts or acne on examination today, 
and adnexal lesions beneath both eyes.  

On VA joints examination in May 1998, the examiner reviewed 
the claims file.  The veteran reported that he developed pain 
in his fingers and ankles during service with no history of 
trauma.  The pain continued after he was discharged, but 
approximately one year after his discharge, all the pain 
subsided and he had no pain in his fingers, hands or ankles 
for the past three years.  He denied any treatment.  The 
examiner diagnosed normal examination of the hands and 
ankles. 

II.  Legal analysis

A.  Service connection for respiratory, digestive, 
musculoskeletal and/or connective tissue (other than a right 
ankle or right foot disorder), and skin (other than cysts) 
disorders on a direct basis

In a March 1998 decision, the Board found that claims of 
entitlement to service connection for right foot and right 
ankle disorders and cysts on a direct basis were not well 
grounded.  Here, the veteran claims entitlement to service 
connection for musculoskeletal and skin conditions other than 
right foot and right ankle disorders and cysts, and they are 
not the subject of this appeal.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis and ulcers 
may be established based on a legal "presumption" by 
showing that either condition manifested itself to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Combat veterans may use lay testimony as acceptable proof of 
"in-service incurrence or aggravation of an injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service."  38 U.S.C.A. § 1154(b) (West 1991).  The 
veteran has not alleged that his symptoms began in combat; 
therefore this provision is not applicable to the current 
situation.

A VA regulation pertinent to the failure to report for VA 
examinations provides,

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, without 
good cause, the claim shall be rated 
based on the evidence of record.

38 C.F.R. § 3.655(b) (1999).

The veteran's claims for service connection for respiratory, 
digestive, musculoskeletal and/or connective tissue disorders 
are not well grounded because the medical evidence does not 
show that he currently has respiratory, digestive, 
musculoskeletal and/or connective tissue disorders.  On VA 
general medical examination in May 1994, the veteran's lungs 
were clear to auscultation and percussion.  There were no 
abnormal abdominal signs.  The examiner diagnosed essentially 
good health.  Chest x-ray was normal.  On VA joints 
examination in May 1998, there was normal examination of the 
veteran's hands and ankles. 

A threshold requirement in establishing service connection 
for a claimed disability is that the disability must be shown 
at present.  The veteran has not met the first element 
required for the claims to be well grounded as he has 
presented no competent medical evidence of current 
respiratory, digestive, musculoskeletal and/or connective 
tissue disorders.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  The veteran is certainly capable to opine on 
his symptoms.  However, it has not been indicated that he 
possesses the requisite medical knowledge to be able to opine 
on a matter involving medical principles or medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to render an 
opinion on a matter requiring medical knowledge, such as 
diagnosis or causation).  Therefore, his lay assertions are 
insufficient to establish well-grounded claims, and nothing 
in the medical records supports his assertion of current 
disabilities.  Accordingly, his claims for service connection 
for these disabilities are not well grounded.

Concerning service connection for a skin disorder, the 
medical evidence of record indicates that the veteran 
currently suffers from adnexal lesions beneath both eyes.  
This disability was first diagnosed several years after 
service, as early as 1998.  Therefore, the Board finds that 
there is sufficient medical evidence of a current disability, 
and the first element of a well-grounded claim has been 
satisfied.

Service medical records show a skin rash of unknown etiology 
beneath the veteran's lip and on his penis in 1993.  
Therefore, the Board further finds that there is sufficient 
medical evidence of incurrence of a disease or injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
reported continuity of skin symptomatology since active 
service, nor is there medical evidence of record of a nexus 
between the present disability and active service.  There are 
no medical opinions contained in any of the veteran's post-
service medical records relating the adnexal lesions beneath 
both eyes first diagnosed in 1998 to any inservice disease or 
injury.  The veteran's statements are not competent in this 
regard.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Because no medical evidence has been presented or secured to 
render plausible a claim that any post-service skin disorder 
had its onset in service or is the result of, or related to, 
any disease contracted or injury sustained in active military 
service, the Board concludes that this claim is, likewise, 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


B.  Entitlement to service connection for respiratory, 
digestive, musculoskeletal and/or connective tissue, and skin 
disorders due to an undiagnosed illness

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for the above-noted 
disabilities.  As a threshold matter, the RO has complied 
with the development of these Gulf War undiagnosed illness 
claims as required by M21- 1, Part III, para. 5.17 (April 30, 
1999).  See, e.g., September 1996 RO Gulf War development 
letter to the veteran and VA examinations dated in 1994 and 
1998.  The RO has also obtained the veteran's service medical 
records.

Title 38 U.S.C.A. Section 1117 provides in pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint pain, signs or symptoms involving the respiratory 
system, gastrointestinal signs or symptoms, signs or symptoms 
involving the skin, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1999) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

The threshold question in a claim for service connection 
requires a determination of whether the claim is well 
grounded.  38 U.S.C.A. § 5107.  The General Counsel addressed 
the issue of what constitutes a well-grounded claim under the 
provisions of 38 U.S.C.A. § 1117 in VAOPGCPREC 4-99 (May 3, 
1999).  The conclusion of the General Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Here, the veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

The veteran's claim of entitlement to service connection for 
a skin disorder due to undiagnosed illness must be denied 
because adnexal lesions beneath both eyes is a recognized 
clinical diagnosis.  He denies any other current skin 
problems.  Thus, the second criteria for determining if a 
claim is well grounded has not been met; that is, the 
manifestations pertaining to adnexal lesions beneath both 
eyes are not attributable an undiagnosed illness.  

There is no evidence of symptoms, signs or objective 
indications of an undiagnosed illness or chronic disability 
related to the veteran's musculoskeletal system, digestive 
system, respiratory system, or connective tissue during the 
relevant period of service or within the specified 
presumptive period.  After service, the veteran has not 
reported experiencing any respiratory or digestive symptoms.  
While he initially complained of some musculoskeletal and/or 
connective tissue symptoms on VA examination in 1994, he more 
recently stated on VA joints examination in 1998 that that 
all of his pain had subsided for the past three years, at 
least.  Physical examination has been negative for objective 
findings of any such conditions.  Further, no examiner has 
explicitly expressed an opinion that any findings on 
examination were manifestations of an undiagnosed illness.  
Accordingly, the Board finds that the veteran has not stated 
plausible claims.


C.  Duty to Assist

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds that VA has no 
outstanding duty to inform the appellant of the necessity to 
submit certain evidence to complete his application for VA 
benefits.  38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the 
record suggests the existence of evidence that might well 
ground the appellant's claims.  The veteran has failed to 
cooperate with VA's efforts to fully develop his claims.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He did not 
respond to the RO's September 1996 development letter.  When 
the Board remanded the claim in March 1998, the veteran was 
put on notice of the importance of the requested VA 
examinations to his claim, but he failed to report for two 
examinations.  Clearly, he has failed to cooperate in the 
efforts of VA to determine the exact diagnoses, if any, and 
etiology of his claimed respiratory and digestive 
disabilities.  There is no further duty to tell the veteran 
of the type of information necessary to complete his 
application, because he has already been so advised.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Although the letter advising the veteran of the date and time 
of his VA respiratory and digestive examinations are not of 
record, the June 1999 supplemental statement of the case 
notified him that he failed to report for the examinations.  
He did not respond.  The RO also provided the veteran with 
written notice of the consequences of failure to report in an 
April 1998 letter.  Accordingly, based on a longitudinal 
review of the record, the Board presumes that he was properly 
notified of the examinations.  The Court has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)); and see 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the 
presumption of regularity to procedures at the RO level).  
There is no such evidence in this case.

In August 1999 and January 2000 statements the veteran's 
accredited representative requested that this case be 
remanded so that the veteran can be scheduled for the two 
missing examinations asserting that proper notice was not 
provided.  The Board finds that such action is not necessary 
and that the claims can and should be evaluated on the 
evidence of record because the veteran was provided notice of 
the consequences of his failure to report.  38 C.F.R. § 3.655 
(1999).  Further he has 
provided no explanation or evidence of good cause for his 
absence at these examinations.  Id.



ORDER

Having found the claim not well grounded, entitlement to 
service connection for a respiratory disorder on a direct 
basis is denied.

Having found the claim not well grounded, entitlement to 
service connection for a respiratory disorder as a disability 
due to undiagnosed illness is denied.

Having found the claim not well grounded, entitlement to 
service connection for a digestive disorder on a direct basis 
is denied.

Having found the claim not well grounded, entitlement to 
service connection for a digestive disorder as a disability 
due to undiagnosed illness is denied.

Having found the claim not well grounded, entitlement to 
service connection for a musculoskeletal disorder and/or a 
connective tissue disorder (other than a right ankle or right 
foot disorder) on a direct basis is denied.

Having found the claim not well grounded, entitlement to 
service connection for a musculoskeletal disorder and/or a 
connective tissue disorder as a disability due to undiagnosed 
illness is denied.

Having found the claim not well grounded, entitlement to 
service connection for a skin rash (other than cysts) on a 
direct basis is denied.

Having found the claim not well grounded, entitlement to 
service connection for a skin rash as a disability due to 
undiagnosed illness is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

